UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 98-6936



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

          versus


SONNY CARLTON MEEKS,

                                               Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. J. Calvitt Clarke, Jr., Senior Dis-
trict Judge. (CR-95-42, CA-98-532-2)


Submitted:   August 13, 1998              Decided:   September 4, 1998


Before WIDENER and WILKINS, Circuit Judges, and HALL, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Sonny Carlton Meeks, Appellant Pro Se. Charles Philip Rosenberg,
OFFICE OF THE UNITED STATES ATTORNEY, Alexandria, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district court’s order denying

his motion filed under 28 U.S.C.A. § 2255 (West 1994 & Supp. 1998).

We have reviewed the record and the district court’s opinion and

find no reversible error. Accordingly, we deny a certificate of ap-

pealability and dismiss the appeal substantially on the reasoning

of the district court. United States v. Meeks, Nos. CR-95-42; CA-

98-532-2 (E.D. Va. May 21, 1998). We have reviewed the record and

find that Appellant’s motion was not timely filed in the district

court. See Brown v. Angelone, ___ F.3d ___, 1998 WL 389030, at *6

(4th Cir. July 14, 1998) (determining the limitation period with

regard to post-AEDPA 28 U.S.C.A. § 2254 (West 1994 & Supp. 1998)

petitions in cases where the conviction became final prior to the

statute’s enactment). We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional

process.




                                                         DISMISSED




                                2